DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for M is a Pt (II) metal ion, does not reasonably provide enablement for transition metal complex.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A transition metal complex is defined as molecules that contain groups arranged around a central metal ion and there is no definition in the specification for the myriad of possible transition metal complex moieties in the definition of M as claimed herein.  The transition metal complex moieties are opened ended and reads on all such transitional metals and transition metal complexes of which are neither supported nor contemplated.  In re Lund 153 USPQ 625.  The structure of a transition metal complex includes miriplatin, iron (III) hexacyanoferrate (II), lobaplatin, polaprezinc, chromium picolinate, cisplatin, dicyanidobis(ethylenediamine)cadmium(II), pentaaminechloridocobalt(III) sulfate, potassium hexacyanidoferrate(II), hexaaquanickel(II) chloride, hexaamminecopper(II) bromide, pentaaquachlorocobalt(II) nitrate, tetrakis(triphenylphosphine palladium(0), dichlorobis(ethylenediamine)cobalt(III) perchlorate, potassium hexachloroplatinate(IV), sodium tetrachlorocuprate(II), dicarbonylbis(1,2-dimethylphosphino)ethaneruthenium(0), potassium bipyridyltetracyanoferrate(II), pentaamminechlorochromium(III)perchlorate, tetraacetonitrilecopper(I) tetrafluoroborate, sodium ethylenediaminebis(oxalate)cobalt(III), chlortris(triphenylphosphine)rhodium(I), etc. which are neither supported nor contemplate.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for L1 or L2 is auristatin or auristatin F, does not reasonably provide enablement for primary functional moiety.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A primary function moiety is defined in the specification as a molecule which has the structural ability to form a coordination bond with a transition metal complex and there is no definition in the specification for the myriad of possible primary functional moiety in the definition of L1 or L2 as claimed herein.  The primary functional moieties are opened ended and reads on all such primary functional moieties of which are neither supported nor contemplated.  In re Lund 153 USPQ 625.  The primary functional moiety comprises a class of moieties known as a therapeutic compound, a diagnostic compound, a chelating agent, a dye, a model compound and a cytotoxic compound.  The terms “therapeutic compound”, “diagnostic compound”, “chelating agent”, “dye”, “model compound” and “cytotoxic compound” are not defined by the claims and the specification, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The structure of a primary functional moiety includes monomethyl auristatin E, dolastatin 5, dolastatin 10, dolastatin 11, dolastatin 15, dolastatin 16, symplostatin 1, symplostatin 3, symplostatin 4, ansamitocin, mertansine, emtansine, ravtansine, soravtansine, tubulysin A, tubulysin B, tubulysin C, tubulysin D, tubulysin E, tubulysin F, tubulysin G, tubulysin H, tubulysin I, tubulysin U, tubulysin V, tubulysin W, tubulysin X, tubulysin Z, gemtuzumab ozogamicin, inotuzumab ozogamicin, duocarmycin A, duocarmycin B1, duocarmycin B2, duocarmycin C1, duocarmycin C2, duocarmycin D, duocarmycin SA, CC-1065, adozelesin, bizelesin, carzelesin, anthramycin, IMGN632, doxorubicin, daunorubicin, epirubicin, idarubicin, α-amanitin, β-amanitin, γ-amanitin, ε-amanitin, cryptophycin-52, paclitaxel, docetaxel, cabazitaxel, tesetaxel, larotaxel, TPI-287, milataxel, ortataxel, zampanolide, marqibo, navelbine, velban, vinblastine, vincristine, vinorelbine, atorvastatin, cerivastatin, Fluvastatin, lovastatin, mevastatin, pitavastatin, pravastatin, rosuvastatin, simvastatin, etc. which are neither supported nor contemplated. 

Claims 10-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for brentuximab, does not reasonably provide enablement for cell binding moiety or the narrow recitation an antibody, a single-chain antibody, an antibody fragment, a monoclonal antibody, an engineered monoclonal antibody, a single-chained monoclonal antibody, monoclonal antibody or fragment thereof that specifically binds to a target cell, a chimeric antibody, a chimeric antibody fragment, a non-traditional protein scaffold, an affibody, anticalin, adnectin, darpin, Bicycle®, folic acid derivative, antibodies directed against intracellular targets of aberrant cells, tumor cells or a peptide complex antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
A cell binding moiety is defined in the specification as a specific binding pair i.e. a member of a pair of molecules wherein one of the pair of molecules has an area on its surface, or a cavity which specifically binds to, and is therefore defined as complementary with, a particular spatial and polar organization of the other molecule, so that the molecule pair has the property of binding specifically to each other.  The cell binding moieties are opened ended and reads on all such primary functional moieties of which are neither supported nor contemplated.  In re Lund 153 USPQ 625.  The cell binding moiety comprises a class of moieties known as an antibody, a single-chain antibody, an antibody fragment, a monoclonal antibody, an engineered monoclonal antibody, a single-chained monoclonal antibody, monoclonal antibody or fragment thereof that specifically binds to a target cell, a chimeric antibody, a chimeric antibody fragment, a non-traditional protein scaffold, an affibody, anticalin, adnectin, darpin, Bicycle®, folic acid derivative, antibodies directed against intracellular targets of aberrant cells, tumor cells or a peptide complex antibody.  The terms “an antibody”, “a single-chain antibody”, “an antibody fragment”, “a monoclonal antibody”, “an engineered monoclonal antibody”, “a single-chained monoclonal antibody”, “monoclonal antibody or fragment thereof that specifically binds to a target cell”, “a chimeric antibody”, “a chimeric antibody fragment”, “a non-traditional protein scaffold”, “an affibody”, “anticalin”, “adnectin”, “darpin”, “Bicycle®”, “folic acid derivative”, “antibodies directed against intracellular targets of aberrant cells”, “tumor cells or a peptide complex antibody” are not defined by the claims and the specification, does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, a monoclonal antibody is defined as “an antibody produced by a single clone of cells or cell line and consisting of identical antibody molecules”.  A following is a list of monoclonal antibodies which have received FDA approval and include alemtuzumab, basiliximab, belimumab, bezlotoxumab, canakinumab, certolizumab pegol, daclizumab, denosumab, efalizumab, golimumab, inflecta, ipilimumab, ixekizumab, natalizumab, nivolumab, olaratumab, omalizumab, palivizumab, panitumumab, pembrolizumab, tocilizumab, secukinumab, ustekinumab, etc. which are neither supported nor contemplated.  This is just a few monoclonal antibodies of the myriad of possible monoclonal antibodies embraced by “monoclonal antibody”.  There are well over 500 monoclonal antibodies which include 3F8, abagovomab, abituzumab, abrilumab, actoxumab, adalimumab, adecatumumab, aducanumab, afasevikumab, alirocumab, altumomab pentetate, amatuximab, andecaliximab, anetumab ravtansine, anifrolumab, ansuvimab, anrukinzumab, apolizumab, aprutumab ixadotin, ascrinvacumab, aselizumab, atezolizumab, atidortoxumab, atinumab, atoltivimab, atoltivimab/maftivimab/odesivimab, atorolimumab, avelumab, azintuxizumab vedotin, bamlanivimab, bapineuzumab, bavituximab, begelomab, belantamab mafodotin, bemarituzumab, benralizumab, berlimatoxumab, bermekimab, bersanlimab, bertilimumab, besilesomab, bevacizumab, bimagrumab, bimekizumab, birtamimab, bivatuzumab, bleselumab, blontuvetmab, blosozumab, bococizumab, brazikumab brentuximab vedotin, briakinumab, brodalumab, brontictuzumab, burosumab, cabiralizumab, camidanlumab tesirine, camrelizumab, cantuzumab mertansine, cantuzumab ravtansine, casirivimab, capromab, carlumab, carotuximab, cBR96-doxorubicin immunoconjugate, cedelizumab, cemiplimab, cergutuzumab amunaleukin, cetrelimab, cibisatamab, cixutumumab, clazakizumab, clenoliximab, clivatuzumab tetraxetan, codrituzumab, cofetuzumab pelidotin, coltuximab ravtansine, conatumumab, concizumab, cosfroviximab, crenezumab, crizanlizumab, crotedumab, CR6261, cusatuzumab, etc. (list of therapeutic monoclonal antibodies) which are neither supported nor contemplated.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first, paragraph, because the specification, while being enabling for breast cancer, does not reasonably provide enablement for cancer associated with antibody-drug conjugates. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The nature of the instant invention has claims, which embrace a transition metal complex.
HOW TO USE: Claims 16 and 17 are drawn to a method of treating cancer.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claim 16 includes cancers not even known at this time, which may be associated with antibody-drug conjugates.  While the treatment of breast cancer has been linked with diseases associated with antibody-drug conjugates the art does not recognize use of such broad-based drugs for treating all disorders instantly embraced.
The treatment of cancer generally cannot possibly be considered enabled.
As a rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.”  In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.”  The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating solid tumors broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the Nformyl or N-desmethyl derivative of leurosine.  Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused.
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species.  The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence.  Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.”  The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.”
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
Cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Here are some assorted categories:
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ.  For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine.  Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  However, such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma.  Despite strenuous efforts over a period of decades, no chemotherapeutic agent has ever been found effective against this cancer.  Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas, and for a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology.
(7) The quantity of experimentation needed: Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art. See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.   Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971).  See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 8 contains the trademark/trade name ALEXA FLUOR® 750 and ALEXA FLUOR® 790.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dyes and, accordingly, the identification/description is indefinite.
Claim 11 contains the trademark/trade name Bicycle®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dyes and, accordingly, the identification/description is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-68 of copending Application No. 16/956,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cell targeting conjugate and compositions of the cell targeting conjugate of the instant invention are embraced by the cell targeting conjugate and compositions of the cell targeting conjugate of copending application No. 16/956,467 where the secondary functional moiety is according to formula I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624